CERTIFICATION PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT I, Stephen C. Rogers, President of California Investment Trust (the "Registrant"), certify, to the officer's knowledge, that: 1. The Form N-CSR of the Registrant (the "Report") fully complies with the requirements of Section 13(a) or 15(d), as applicable, of the Securities Exchange Act of 1934, as amended; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Registrant. Date:November 1, 2011 /s/ Stephen C. Rogers Stephen C. Rogers, President (chief executive officer) I, William P. Mock, Treasurer of California Investment Trust (the "Registrant"), certify, to the officer's knowledge, that: 1. The Form N-CSR of the Registrant (the "Report") fully complies with the requirements of Section 13(a) or 15(d), as applicable, of the Securities Exchange Act of 1934, as amended; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Registrant. Date: November 1, 2011 /s/ William P. Mock William P. Mock, Treasurer (chief financial officer)
